UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-1051


MARK A. PANOWICZ,

                Plaintiff - Appellant,

          v.

SPRINT NEXTEL CORPORATION; SHARON L. HANCOCK, in individual
capacity; SHARON L. HANCOCK, Clerk of the Court, Circuit
Court for Charles County (in official capacity),

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:10-cv-00259-LO-TCB)


Submitted:   June 30, 2011                    Decided:   July 5, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark A. Panowicz, Appellant Pro Se.        Ronda Brown Esaw,
MCGUIREWOODS, LLP, McLean, Virginia; Hugh Scott Curtis, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mark A. Panowicz appeals the district court’s order

dismissing      with    prejudice    his       civil   complaint    for     lack   of

personal jurisdiction and failure to state a claim.                      See Fed. R.

Civ. P. 12(b)(2), (b)(6).           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated     by    the    district     court       at    the    hearing      held    on

September 24, 2010.        Panowicz v. Sprint Nextel Corp., No. 1:10-

cv-00259-LO-TCB (E.D. Va. Dec. 17, 2010; see Mot. Hr’g 15-22,

ECF No. 36).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the    court    and   argument        would   not   aid   the    decisional

process.



                                                                            AFFIRMED




                                           2